 



Exhibit 10.2
July 18, 2007
RE: Special Key Employee Retention Award
Dear Randy Underwood:
To enhance retention of key management members who are focused on and committed
to the long-term growth opportunities of the business in each of our markets,
the Board of Directors has approved Special Key Management Retention Awards. As
a recipient of this award, the Board of Directors has approved a total amount
for you of $200,000 USD.
This award will be paid one-third immediately, one-third as of June 30, 2008,
and one-third as of June 30, 2009, assuming you both (a) continue in active
full-time employment with Dollar Financial Group, Inc. (or any subsidiary or
affiliate of Dollar Financial Group, Inc.) from the date of this letter through
the applicable payment date and (b) perform your duties and responsibilities
throughout that time at a satisfactory level. Should your employment terminate
for any reason other than a termination by the Company without cause following a
change in control of the Company, death or permanent disability, no remaining
payments will be paid. Additionally, payments under this award are contingent
upon your continued compliance with the provisions of the Company’s non-compete
agreement. All amounts payable under this special retention award will be
reduced by applicable federal, state and local withholding taxes.
/s/  Jeff Weiss
Chairman & CEO
Dollar Financial Corp.

 